

116 SRES 446 ATS: Authorizing the printing of tributes and other related materials in honor of the late Senator Janet Kay Hagan.
U.S. Senate
2019-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 446IN THE SENATE OF THE UNITED STATESDecember 4, 2019Ms. Klobuchar submitted the following resolution; which was considered and agreed toRESOLUTIONAuthorizing the printing of tributes and other related materials in honor of the late Senator Janet
			 Kay Hagan.
	
 That there be printed as a Senate document a compilation of tributes and other related materials concerning the Honorable Janet Kay Hagan, late a Senator from the State of North Carolina.